132 Nev., Advance Opinion 37
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOSUE TERRONES VALDEZ,                             No. 66854
                Appellant,
                vs.
                PATRICIA SOTO AGUILAR,
                                                                       FILED
                Respondent.                                            MAY 2 6 2016
                                                                      TRAC1E K. LINDEMAN
                                                                   CLERKPF SUPREME COURT
                                                                  BY




                denying in part a master's findings and recommendations in a child
                support matter. Second Judicial District Court, Family Court Division,
                Washoe County; Bridget E. Robb, Judge.
                            Reversed and remanded.

                Jonathan H. King, Reno,
                for Appellant.

                Patricia Soto Aguilar, Reno,
                in Pro Se.

                Christopher J. Hicks, District Attorney, and Susan D. Hallahan, Deputy
                District Attorney, Family Support Division, Washoe County,
                for Washoe County District Attorney's Office.




                BEFORE THE COURT EN BANC.


                                               OPINION
                By the Court, HARDESTY, J.:
                            In this appeal, we must determine whether a court-ordered
                child support obligation owed by a noncustodial parent receiving public
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                      IG-Italo21
                assistance to a custodial parent is suspended by NRS 425.360(4). We
                conclude that the support obligation is not suspended. The provisions of
                NRS 425.360 are only implicated when public assistance has "creat[ed] a
                debt for support to the Division" of Welfare and Supportive Services of the
                Department of Health and Human Services. It does not apply to suspend
                child support payments owed by one parent to another. Accordingly, we
                reverse the district court order and remand for a recalculation of child
                support arrearages.
                                 FACTS AND PROCEDURAL HISTORY
                            Josue Terrones Valdez and Patricia Soto Aguilar are the
                parents of a minor child. As the custodial parent, Valdez sought child
                support payments from Aguilar. The district court entered a child support
                order effective December 2010 requiring Aguilar to pay $531 per month.
                Aguilar failed to make payments, so on August 12, 2013, Valdez moved for
                enforcement of the child support order, alleging that Aguilar had child
                support arrearages of over $19,000.
                            In defense, Aguilar, who had received public assistance during
                a portion of the time she owed support, asserted that her child support
                obligation to Valdez should be suspended pursuant to NRS 425.360(4),
                which provides that Id] ebts for support may not be incurred by a parent
                or any other person who is the recipient of public assistance for the benefit
                of a dependent child for the period when the parent or other person is a
                recipient." However, Aguilar received public assistance for the benefit of
                her dependent children, but not the child fathered by Valdez.
                            The family court master conducted a hearing and issued
                findings and recommendations staying Aguilar's child support obligation
                to Valdez during the time periods in which she received public assistance

SUPREME COURT
                on behalf of a child. The family court master determined that NRS
                425.360(4) does not act as a retroactive modification of Aguilar's child
                support obligation and does not constitute a "taking." Valdez objected, but
                the district court agreed with the court master's finding and denied
                Valdez's objection. This appeal followed.
                                               DISCUSSION
                            We review issues of statutory interpretation de novo.     Washoe
                Med. Ctr. v. Second Judicial Dist. Court, 122 Nev. 1298, 1302, 148 P.3d
790, 792 (2006). When interpreting a statute, we "give effect to the
                statute's plain meaning" and when its language "is plain and
                unambiguous, such that it is capable of only one meaning, [we do] not
                construe that statute otherwise."   MGM Mirage v. Nev. Ins. Guar. Ass'n,
                125 Nev. 223, 228-29, 209 P.3d 766, 769 (2009). But an ambiguous statute
                that "is susceptible to differing reasonable interpretations, . . . should be
                construed consistently with what reason and public policy would indicate
                the Legislature intended." Star Ins. Co. v. Neighbors, 122 Nev. 773, 776,
                138 P.3d 507, 510 (2006) (internal quotation marks omitted).
                            Valdez argues that NRS 425.360(4) results in an
                impermissible retroactive modification of child support and is
                unconstitutional. Before we reach Valdez's arguments, we must first
                determine whether NRS 425.360(4) is applicable.'
                            NRS 425.360(4) must be read in the context of the statute as a
                whole. C. Nicholas Pereos, Ltd. v. Bank of Am., 131 Nev., Adv. Op. 44, 352
P.3d 1133, 1136 (2015) ("When interpreting a statute, this court considers

                      'The district court failed to make this initial determination, likely
                due to the lack of argument by the parties.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                the statute's multiple legislative provisions as a whole." (internal
                quotation marks omitted)). NRS 425.360(1) provides that "[a]ny payment
                of public assistance pursuant to this chapter creates a debt for support to
                the Division by the responsible parent, whether or not the parent received
                prior notice that the child of the parent was receiving public assistance."
                 [P]ublic assistance' mean [s] any payment made by the Division to or on
                behalf of a child." NRS 425.280. If a debt for support is created for the
                parties' child pursuant to NRS 425.360(1), it must then be determined
                whether there is an exemption from reimbursement for that debt pursuant
                to NRS 425.360(4). NRS 425.360(4) excuses payments of debts for support
                owed by a parent to the Division if that parent is a recipient of public
                assistance for the benefit of any child. NRS 425.360(4), when interpreted
                in context with NRS 425.360(1), only acts to exempt a parent from a debt
                for support owed to the Division.         NRS 425.360(4) does not act to
                independently exempt a parent from a child support obligation to the
                custodial parent of their child. Thus, it is clear from the plain language of
                the statute that NRS 425.360 does not apply in the instant case.
                            We note that this plain language interpretation is consistent
                with the spirit of the statute.   See Pub. Emps.' Benefits Program v. Las
                Vegas Metro. Police Dep't, 124 Nev. 138, 147, 179 P.3d 542, 548 (2008).
                NRS 425.360 was part of a federal mandate to require states to enforce
                child support. Hearing on S.B. 454 Before the Assembly Judiciary Comm.,
                59th Leg. (Nev., April 18, 1977) (Summary Explanation). NRS 425.360
                gave a right of assignment of child support debt to welfare departments to
                decrease the burden of caring for these children and require parents to pay
                support. See NRS 425.340 (providing that the purpose of NRS Chapter
                425 is for "children [to] be promptly maintained insofar as possible from

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                the resources of responsible parents"); see also Hearing on S.B. 454 Before
                the Assembly Judiciary Comm., 59th Leg. (Nev., April 18, 1977)
                (explaining that S.B. 454's purpose was to "provide cost-beneficial
                reductions in welfare rolls by causing parents to meet their primary
                obligation to support their dependent children"). Because the spirit of
                NRS 425.360 was to ensure that the Division received reimbursement
                from a responsible parent for the support it made to a child, NRS 425.360
                is irrelevant to the enforcement of a child support obligation between
                parents where no debt to the Division has been created. Therefore, we
                conclude that NRS 425.360(4) does not relieve Aguilar from having to pay
                child support to Valdez for the support of their child.
                            Having concluded that NRS 425.360 does not apply here, we
                do not consider Valdez's arguments as to whether NRS 425.360(4) results
                in an impermissible retroactive modification of child support or is
                unconstitutional.
                            Accordingly, for the reasons set forth above, we reverse the




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                district court's order denying Valdez's objection to the master's
                recommendations and remand this matter for further proceedings.



                                                                                  J.
                                                 Hardesty



                We concur:


                                           , C. J.
                Parraguirre



                Douglas




                Gibbons




SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A